        Case 1:16-cv-09957-VSB Document 49 Filed 03/07/19 Page 1 of 2



   LIST OF EXHIBITS ANNEXED TO MOTION FOR SUMMARY JUDGMENT
EX A      Plaintiff’s Amended Complaint dated January 4, 2017
EX B      Plaintiff’s Deposition Testimony (mini transcript)(full transcripts on CD)
EX C      Relevant portions of Marva Brown’s Deposition and Continued Deposition
          Testimony (full transcripts on CD)
EX D      Relevant portions of David Chan’s Deposition Testimony (full transcript on CD)
EX E      Plaintiff’s Responses to Defendants’ Interrogatories & Document Requests
EX F      Plaintiff’s internal Complaint to the TA’s Department of Equal Employment
          Opportunity & Diversity (“EEO”) dated September 29, 2014 and acceptance letter
          dated October 1, 2014
EX G      Confidential Report & No Reasonable Cause finding by EEO dated April 24, 2015
EX H      Plaintiff’s external EEOC Charge dated August 7, 2015, sworn to August 13, 2015
          received by the TA on October 22, 2015 and related records
EX I      Plaintiff’s Right to Sue Letter dated October 31, 2016
Ex J      Plaintiff’s produced EEOC Intake Questionnaire & submitted complaint dated
          May 11, 2015 amended May 27, 2015
Ex K      Plaintiff’s production of Notice of Charge dated May 18, 2015 with “No Action
          Required”
EX L      Plaintiff’s Job Detail Summary History (enlarged version included)
EX M      Marva Brown’s Job Detail Summary History & Resume
EX N      David Chan’s Job Detail Summary History & Resume
EX O      Capital Programs, Subways Organization Charts
EX P      Brown’s 2011 recommendation to re-Hay Plaintiff’s title and increase her salary &
          resulting February 2012 job action
EX Q      Job Posting for the position of Program Management & Oversight & Plaintiff’s
          application
EX R      Applicant Flow Data Chart for PMO position showing candidates interviewed &
          candidate selected
EX S      Hiring Justification Memorandum for Joseph DiLorenzo, along with his resume
EX T      E-mail dated March 14, 2014 between Amy Kauffman, Plaintiff’s immediate
          manager and Plaintiff relating to Plaintiff’s complaint about her vacation request
EX U      Report & Findings by Office of EEO dated June 19, 2014 concerning Anonymous
          complaint of Age Discrimination about the PMO decision
EX V      TA’s EEO & Respectful Workplace Policies
EX W      Job posting for the position of Program Management & Analysis (“PMA”) & with
          Plaintiff’s application
EX X      Applicant Flow Data Chart for PMA position showing candidates interviewed &
          candidate selected
EX Y      Hiring Justification Memorandum for David Chan, along with his resume
EX Z      Record containing a list of individuals who have been advanced by Brown during
          her tenure of Chief in Capital Programs, including their age, race and gender
EX AA     Brown’s recommendation that Plaintiff attend a Leadership Institute dated August
          20, 2014
EX BB     E-mail dated September 29, 2014 notice to Brown of Plaintiff’s appointment with
          EEO
        Case 1:16-cv-09957-VSB Document 49 Filed 03/07/19 Page 2 of 2



EX CC     October 13, 2014 e-mail from EEO stating EEO Complaint will not stop the hiring
          process
EX DD     October 14, 2014 e-mail from Plaintiff to EEO stating that Brown’s introduction
          of Brown is retaliatory
EX EE     Plaintiff’s February 2015 e-mails to EEO saying Chan’s e-mails are retaliation &
          February 24, 2015 e-mail to Joseph Leader, Senior Vice President, Subways
EX FF     Final 2014 MPR administered to Plaintiff on May 20, 2015 containing five
          “Good” and two “Marginal” ratings
EX GG     Chan’s May 15, 2015 e-mail requesting printout of his draft MPR for Brown’s
          review, with a number of drafts
EX HH     May 20, 2015 e-mail from Brown to Chan requesting language be added to the
          MPR
EX II     A pre-complaint form is created by EEO based on Plaintiff’s May 27, 2015 e-mail
          to Joseph forwarded to EEO;
EX JJ     Plaintiff’s Notice to Chan dated June 4, 2015 that she is appealing the MPR and
          intends to file a Complaint against him with EEO
EX KK      E-mail dated June 5, 2015 between Chan and Kaufman relating to the MPR
          Plaintiff objected to and concurring about the ratings
EX LL      E-mail Chains beginning with June 8, 2015 regarding Plaintiff’s appeal of her
          MPR and her e-mail withdrawing her request to appeal
EX MM     Memorandum dated June 8, 2015 from Chan to plaintiff entitled “Resolution to
          Managerial Performance Review (MPR) Appeal Step 1, with related e-mails
EX NN     Memoranda to Department/Division Heads regarding General Wage Increase
          eligibility for 2014-2017
EX OO     Plaintiff’s 2015 MPR administered on April 2016
EX PP     String of memoranda regarding Operating Budget Impact Statement assignment
          beginning with December 31, 2015, along with related records
EX QQ     E-mails dated May 10, 2016 from Brown to EEO/Labor Relations seeking
          guidance on escalating issues between Chan and Plaintiff
EX RR     Memorandum from Chan to Brown dated May 31, 2016 regarding Plaintiff’s work
          performance issues and conduct
EX SS     Plaintiff’s 2016 Review pursuant to new rating system – no actual ratings this year
EX TT     February 27, 2017 Letter of Reinstruction/Final Warning and Memorandum
EX UU     Plaintiff’s 2017 MPR administered on January 17, 2018
EX VV     Relevant records relating to the Communications Strategy and Training Manual
          assigned to Plaintiff, along with July 2015 e-mail chain
EX WW     Plaintiff’s timekeeping records indicating 504 hours of vacation taken
EX XX     TA Space Planning Standards showing that Plaintiff is not entitled to an office at
          her managerial Grade Level “C”
EX YY     List of designated lunch times for coverage purposes
EX ZZ     Andrew Zsoldos 6-month performance review
